Name: Commission Regulation (EC) No 1580/2004 of 8 September 2004 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 10.9.2004 EN Official Journal of the European Union L 289/4 COMMISSION REGULATION (EC) No 1580/2004 of 8 September 2004 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 25 and 26 August 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 162, 30.4.2004, p. 32. Regulation as last amended by Commission Regulation (EC) No 1478/2004 (OJ L 271, 19.8.2004, p. 36). ANNEX Annex I to Regulation (EC) No 872/2004 is amended as follows: 1. The following natural persons shall be added: (a) Martin George. Other information: Ambassador of Liberia to the Federal Republic of Nigeria; (b) Grace Beatrice Minor. Date of birth: 31 May 1942; (c) Edwin Snowe. Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC). 2. The entry Jewell Howard Taylor. Date of birth: 17 January 1963. Other information: wife of former President Charles Taylor shall be replaced by the following: Jewell Howard Taylor. Date of birth: 17 January 1963. Passport number: D/003835-04 (4/6/04-3/6/06). Other information: wife of former President Charles Taylor.